Exhibit 10.39
 
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY
STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.


CONVERTIBLE PROMISSORY NOTE


Principal Amount:  $50,000.00
Issue Date: April 27, 2016
 
Maturity Date: October 27, 2016





For good and valuable consideration, CannaSys, Inc., a Nevada corporation
("Maker"), hereby makes and delivers this Promissory Note (this "Note") in favor
of Blackbridge Capital, LLC, or its assigns ("Holder"), and hereby agrees as
follows:


ARTICLE I.
PRINCIPAL AND INTEREST


Section 1.1 For value received, Maker promises to pay to Holder at such place as
Holder or its assigns may designate in writing, in currently available funds of
the United States, the Principal Amount of Fifty Thousand Dollars.  Maker's
obligation under this Note shall accrue interest at the rate of one percent (1%)
per annum from the date hereof until paid in full.  Interest shall be computed
on the basis of a 365-day year or 366-day year, as applicable, and actual days
lapsed. Accrual of interest shall commence on the first business day to occur
after the Issue Date and continue until payment in full of the Principal Amount
has been made or duly provided for.


Section 1.2
a.  All payments shall be applied first to interest, then to principal and shall
be credited to the Maker's account on the date that such payment is physically
received by the Holder.


b.  All principal and accrued interest then outstanding shall be due and payable
by the Maker to the Holder on or before October 27, 2016 (the "Maturity Date").


c.  Maker shall have no right to prepay all or any part of the principal under
this Note.


d.  This Note is free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Maker and will not impose personal
liability upon the holder thereof.


1

--------------------------------------------------------------------------------

Section 1.3 This Note is issued in exchange solely for Holder's surrender of the
promissory note previously issued by Maker to Jeff Holmes on July 26, 2015 in
the principal amount of $50,000.00 (the "Original Note"), and acquired by Holder
contemporaneously herewith under an Assignment and Assumption Agreement between
Jeff Holmes as assignor and Blackbridge as assignee.  The Original Note
represents amounts that Maker owes to Jeff Holmes as of at least six months
prior to the date of this Note, and for no other consideration from Holder.  All
obligations of Maker to Holder, as represented in the Original Note, are
replaced and superseded in their entirety by the terms of this Note.
 
ARTICLE II.
CONVERSION RIGHTS; CONVERSION PRICE


Section 2.1  Conversion. The Holder or its assigns shall have the right, from
time to time, commencing on the Issuance Date of this Note, to convert any part
of the outstanding interest or Principal Amount of this Note into fully paid and
non-assessable shares of Common Stock of the Maker (the "Notice Shares") at the
Conversion Price determined as provided herein. Promptly after delivery to Maker
of a Notice of Conversion of Convertible Note in the forms attached hereto as
Exhibit 1, or any other form provided by the Holder, properly completed and duly
executed by the Holder or its assigns (a "Conversion Notice"), the Maker shall
issue and deliver to or upon the order of the Holder that number of shares of
Common Stock for the that portion of this Note to be converted as shall be
determined in accordance herewith.


No fraction of a share or scrip representing a fraction of a share will be
issued on conversion, but the number of shares issuable shall be rounded to the
nearest whole share.  The date on which Notice of Conversion is given (the
"Conversion Date") shall be deemed to be the date on which the Holder faxes,
mails or emails the Notice of Conversion duly executed to the Maker. 
Certificates representing Common Stock upon conversion will be delivered to the
Holder within two (2) trading days from the date the Notice of Conversion is
delivered to the Maker.  Delivery of shares upon conversion shall be made to the
address specified by the Holder or its assigns in the Notice of Conversion.


Section 2.2. Conversion Price. Upon any conversion of this Note, the Conversion
Price shall equal to Fifty Percent (50%) of the lowest Trading Price (defined
below) during the Valuation Period (defined below), and the Conversion Amount
shall be the amount of principal or interest electively converted in the
Conversion Notice. The total number of shares due under any conversion notice
("Notice Shares") will be equal to the Conversion Amount divided by the
Conversion Price.


On the date that a Conversion Notice is delivered to Maker, Maker shall deliver
an estimated number of shares ("Estimated Shares") to Holder's brokerage account
equal to the Conversion Amount divided by the product of (i)  Fifty Percent
(50%) and (ii) the lowest trading price in the twenty trading days prior to the
day the Holder requests conversion.
2

--------------------------------------------------------------------------------



The "Valuation Period" shall mean twenty (20) Trading Days, commencing on the
first Trading Day following delivery and clearing of the Notice Shares in
Holder's brokerage account, as reported by Holder ("Valuation Start Date"). If
at any time, one or multiple times, during the Valuation Period the sum of
Estimated Shares and Additional Shares already delivered to Holder is less than
the Notice Shares, Maker must immediately deliver enough shares equal to the
difference ("Additional Shares"). A Conversion Amount will not be considered
fully converted until the end of the Valuation Period for that Conversion
Amount, as decreases in the Conversion Price would require the issuance of more
Additional Shares, and thereby the issuance of more Notice Shares.


"Trading Price" means, for any security as of any date, any trading price on the
OTC Bulletin Board, or other applicable trading market (the "OTCBB") as reported
by a reliable reporting service ("Reporting Service") mutually acceptable to
Maker and Holder (i.e. Bloomberg) or, if the OTCBB is not the principal trading
market for such security, the price of such security on the principal securities
exchange or trading market where such security is listed or traded. "Trading
Day" shall mean any day on which the Common Stock is tradable for any period on
the OTCBB, or on the principal securities exchange or other securities market on
which the Common Stock is then being traded.


Section 2.3. Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.  In case the Maker shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Maker is not the surviving corporation or where there is
a change in or distribution with respect to the Common Stock of the Maker), or
sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation ("Other
Property"), are to be received by or distributed to the holders of Common Stock
of the Maker, then Holder shall have the right thereafter to receive, upon
conversion of this Note, the number of shares of common stock of the successor
or acquiring corporation or of the Maker, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock into which this Note is convertible
immediately prior to such event.  In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Maker) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Note to be performed and observed by the Maker and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Maker) in order to provide for adjustments of the number of
shares of common stock into which this Note is convertible which shall be as
nearly equivalent as practicable to the adjustments provided for in this Section
2.3(a).  For purposes of this Section 2.3(a), "common stock of the successor or
acquiring corporation" shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock.  The
foregoing provisions of this Section 2.3(a) shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.
3

--------------------------------------------------------------------------------



Section 2.4.  Restrictions on Securities. This Note has been issued by the Maker
pursuant to the exemption from registration under the Securities Act of 1933, as
amended (the "Act"). None of this Note or the shares of Common Stock issuable
upon conversion of this Note may be offered, sold or otherwise transferred
unless (i) they first shall have been registered under the Act and applicable
state securities laws or (ii) the Maker shall have been furnished with an
opinion of legal counsel (in form, substance and scope reasonably acceptable to
Maker) to the effect that such sale or transfer is exempt from the registration
requirements of the Act. Each certificate for shares of Common Stock issuable
upon conversion of this Note that have not been so registered and that have not
been sold pursuant to an exemption that permits removal of the applicable
legend, shall bear a legend substantially in the following form, as appropriate:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT"). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE MADE
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.


Upon the request of a holder of a certificate representing any shares of Common
Stock issuable upon conversion of this Note, the Maker shall remove the
foregoing legend from the certificate or issue to such Holder a new certificate
free of any transfer legend, if (a) with such request, the Maker shall have
received an opinion of counsel, reasonably satisfactory to the Maker in form,
substance and scope, to the effect that any such legend may be removed from such
certificate or (b) a registration statement under the Act covering such
securities is in effect.


Section 2.5.  Reservation of Common Stock.
(a) The Maker covenants that during the period the Note is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of Common Stock of the Maker upon the
Conversion of the Note.  The Maker further covenants that its issuance of this
Note shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock of the Maker issuable upon the
conversion of this Note.  The Maker will take all such reasonable action as may
be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the OTC Bulletin Board (or such other principal market upon
which the Common Stock of the Maker may be listed or quoted).
4

--------------------------------------------------------------------------------

(b) The Maker shall not by any action, including, without limitation, amending
its certificate of incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder against impairment. 
Without limiting the generality of the foregoing, the Maker will (a) not
increase the par value of any shares of Common Stock issuable upon the
conversion of this Note above the amount payable therefor upon such conversion
immediately prior to such increase in par value, (b) take all such action as may
be necessary or appropriate in order that the Maker may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the conversion of
this Note, and (c) use its best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be necessary to enable the Maker to perform its obligations under
this Note.
(c) Upon the request of Holder, the Maker will at any time during the period
this Note is outstanding acknowledge in writing, in form reasonably satisfactory
to Holder, the continuing validity of this Note and the obligations of the Maker
hereunder.
(d) Before taking any action which would cause an adjustment reducing the
current Conversion Price below the then par value, if any, of the shares of
Common Stock issuable upon conversion of the Notes, the Maker shall take any
corporate action which may be necessary in order that the Maker may validly and
legally issue fully paid and non-assessable shares of such Common Stock at such
adjusted Conversion Price.
(e) Before taking any action which would result in an adjustment in the number
of shares of Common Stock into which this Note is convertible or in the
Conversion Price, the Maker shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.
(f) If at any time the Maker does not have a sufficient number of authorized and
available shares of Common Stock for issuance upon conversion of the Note, then
the Maker shall call and hold a special meeting of its stockholders within
forty-five (45) days of that time for the sole purpose of increasing the number
of authorized shares of Common Stock.


Section 2.6.  Maximum Conversion.
The Holder shall not be entitled to convert on a Conversion Date that amount of
the Notes in connection with that number of shares of Common Stock which would
be in excess of the sum of (i) the number of shares of Common Stock beneficially
owned by the Holder and its affiliates on Conversation Date, and (ii) the number
of shares of Common Stock issuable upon the conversion of the Notes with respect
to which the determination of this provision is being made on a Conversion Date,
which would result in beneficial ownership by the Holder and its Affiliates of
more than 9.99% of the outstanding shares of Common Stock of the Company on such
Conversion Date. For the purposes of the provision to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13d-3
thereunder.
5

--------------------------------------------------------------------------------

 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES


Section 3.1.  The Holder represents and warrants to the Maker:


(a) The Holder of this Note, by acceptance hereof, agrees that this Note is
being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note or the Common Stock issuable upon conversion
hereof except under circumstances that will not result in a violation of the Act
or any application state securities laws or similar laws relating to the sale of
securities;


(b) That Holder understands that none of this Note or the Common Stock issuable
upon conversion hereof have been registered under the Securities Act of 1933, as
amended (the "Act"), in reliance upon the exemptions from the registration
provisions of the Act and any continued reliance on such exemption is predicated
on the representations of the Holder set forth herein;


(c) Holder (i) has adequate means of providing for his current needs and
possible contingencies, (ii) has no need for liquidity in this investment, (iii)
is able to bear the substantial economic risks of an investment in this Note for
an indefinite period, (iv) at the present time, can afford a complete loss of
such investment, and (v) does not have an overall commitment to investments
which are not readily marketable that is disproportionate to Holder's net worth,
and Holder's investment in this Note will not cause such overall commitment to
become excessive;


(d) Holder is an "accredited investor" (as defined in Regulation D promulgated
under the Act) and the Holder's total investment in this Note does not exceed
10% of the Holder's net worth; and


(e) Holder recognizes that an investment in the Maker involves significant risks
and only investors who can afford the loss of their entire investment should
consider investing in the Maker and this Note.


6

--------------------------------------------------------------------------------



Section 3.2 The Maker represents and warrants to Holder:


Organization and Qualification.  The Maker and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted.   The Maker and each of its Subsidiaries
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which its ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.  "Material Adverse Effect" means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Maker or its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith.  "Subsidiaries" means any corporation or other
organization, whether incorporated or unincorporated, in which the Maker owns,
directly or indirectly, any equity or other ownership interest.


Authorization; Enforcement.  (i) The Maker has all requisite corporate power and
authority to enter into and perform this Note and to consummate the transactions
contemplated hereby and thereby and to issue the Common Stock, in accordance
with the terms hereof, (ii) the execution and delivery of this Note by the Maker
and the consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Note and the issuance and
reservation for issuance of the Common Stock issuable upon conversion or
exercise hereof) have been duly authorized by the Maker's Board of Directors and
no further consent or authorization of the Maker, its Board of Directors, or its
shareholders is required, (iii) this Note has been duly executed and delivered
by the Maker by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Note and the other documents executed in connection herewith and bind the
Maker accordingly, and (iv) this Note constitutes, a legal, valid and binding
obligation of the Maker enforceable against the Maker in accordance with its
terms.


Issuance of Shares.  The Notice Shares are duly authorized and reserved for
issuance and, upon conversion of the Note in accordance with its respective
terms, will be validly issued, fully paid and non-assessable, and free from all
taxes, liens, claims and encumbrances with respect to the issue thereof and
shall not be subject to preemptive rights or other similar rights of
shareholders of the Maker and will not impose personal liability upon the holder
thereof.


Acknowledgment of Dilution.  The Maker understands and acknowledges the
potentially dilutive effect to the Common Stock upon the issuance of the Notice
Shares upon conversion of this Note.  The Maker further acknowledges that its
obligation to issue Notice Shares upon conversion of this Note is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other shareholders of the Maker.
7

--------------------------------------------------------------------------------





ARTICLE IV.
EVENTS OF DEFAULT


Section 4.1. Default.  The following events shall be defaults under this Note:
("Events of Default"):
(a) default in the due and punctual payment of all or any part of any payment of
interest or the Principal Amount as and when such amount or such part thereof
shall become due and payable hereunder; or
(b) failure on the part of the Maker duly to observe or perform in all material
respects any of the covenants or agreements on the part of the Maker contained
herein (other than those covered by clause (a) above) for a period of 5 business
days after the date on which written notice specifying such failure, stating
that such notice is a "Notice of Default" hereunder and demanding that the Maker
remedy the same, shall have been given by the Holder by registered or certified
mail, return receipt requested, to the Maker; or
(c) any representation, warranty or statement of fact made by the Maker herein
when made or deemed to have been made, false or misleading in any material
respect; provided, however, that such failure shall not result in an Event of
Default to the extent it is corrected by the Maker within a period of 5 business
days after the date on which written notice specifying such failure, stating
that such notice is a "Notice of Default" hereunder and demanding that the Maker
remedy same, shall have been given by the Holder by registered or certified
mail, return receipt requested; or
(d) any of the following actions by the Maker pursuant to or within the meaning
title 11, U.S. Code or any similar federal or state law for the relief of
debtors (collectively, the "Bankruptcy Law"): (A) commencement of a voluntary
case or proceeding, (B) consent to the entry of an order for relief against it
in an involuntary case or proceeding, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law (each, a "Custodian"), of it or for all or substantially all of its
property, (D) a general assignment for the benefit of its creditors, or (E)
admission in writing its inability to pay its debts as the same become due; or
(e) entry by a court of competent jurisdiction of an order or decree under any
Bankruptcy Law that: (A) is for relief against the Maker in an involuntary case,
(B) appoints a Custodian of the Maker or for all or substantially all of the
property of the Maker, or (C) orders the liquidation of the Maker, and such
order or decree remains unstayed and in effect for 60 days.


Section 4.2. Remedies Upon Default.  Upon the occurrence of an event of default
by Maker under this Note, then, in addition to all other rights and remedies at
law or in equity, Holder may exercise any one or more of the following rights
and remedies:


a. Accelerate the time for payment of all amounts payable under this Note by
written notice thereof to Maker, whereupon all such amounts shall be immediately
due and payable.


b. Pursue any other rights or remedies available to Holder at law or in equity.


c. Receive liquidated damages of $500 per day per Event of Default the Maker is
in Default pursuant to this Note.
8

--------------------------------------------------------------------------------



Section 4.3.  Payment of Costs.  The Maker shall reimburse the Holder, on
demand, for any and all reasonable costs and expenses, including reasonable
attorneys' fees and disbursement and court costs, incurred by the Holder in
collecting or otherwise enforcing this Note or in attempting to collect or
enforce this Note.
Section 4.4.  Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default.  No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy available to Holder under
applicable law, and every such right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.  No delay or omission of the Holder to exercise any right or
power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.
Section 4.5.  Waiver of Past Defaults.  The Holder may waive any past default or
Event of Default hereunder and its consequences but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent thereon.


Section 4.6.  Waiver of Presentment etc.  The Maker hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically provided herein.


ARTICLE V.
MISCELLANEOUS


Section 5.1.  Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail. 
For the purposes hereof, the address of the Holder shall be 450 7th Ave., Suite
609, New York, NY 10123; and the address of the Maker shall be 1350 17th Street,
Suite 150, Denver, CO 80202.  Both the Holder or its assigns and the Maker may
change the address for service by delivery of written notice to the other as
herein provided.


Section 5.2. Amendment. This Note and any provision hereof may be amended only
by an instrument in writing signed by the Maker and the Holder.
9

--------------------------------------------------------------------------------



Section 5.3. Assignability. This Note shall be binding upon the Maker and its
successors and assigns and shall inure to be the benefit of the Holder and its
successors and assigns; provided, however, that so long as no Event of Default
has occurred, this Note shall only be transferable in whole subject to the
restrictions contained in the restrictive legend on the first page of this Note.


Section 5.4. Governing Law. This Note shall be governed by the internal laws of
the State of New York, without regard to conflicts of laws principles.
Section 5.5. Replacement of Note. The Maker covenants that upon receipt by the
Maker of evidence reasonably satisfactory to it of the loss, theft, destruction
or mutilation of this Note, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which shall not include the
posting of any bond), and upon surrender and cancellation of such Note, if
mutilated, the Maker will make and deliver a new Note of like tenor.


Section 5.6. This Note shall not entitle the Holder to any of the rights of a
stockholder of the Maker, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholder or any other proceedings of the Maker, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.


Section 5.7.  Severability. In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.


Section 5.8. Headings. The headings of the sections of this Note are inserted
for convenience only and do not affect the meaning of such section.


Section 5.9. Counterparts.  This Note may be executed in multiple counterparts,
each of which shall be an original, but all of which shall be deemed to
constitute one instrument.


(Signature Page Follows)
10

--------------------------------------------------------------------------------

 
     IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker
as executed this Note as of the date first written above.


CannaSys, Inc.
 
/s/ Michael Tew 
By: Michael Tew
Its: CEO





Acknowledged and Agreed:
 
Blackbridge Capital, LLC. 
 
/s/ Alexander Dillion
By:  Alexander Dillon
Its:  Partner



 
11

--------------------------------------------------------------------------------

 
EXHIBIT 1
CONVERSION NOTICE
____________________________________________________________________
(To be executed by the Holder in order to Convert the Note)
 
TO:


The undersigned  hereby  irrevocably elects to convert US$___________ of the
Principal Amount  of the  above  Note  into  Shares  of  Common  Stock  of
CannaSys, Inc., according to the conditions  stated therein,  as of the
Conversion Date written below.  If shares are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Maker in accordance therewith.  No fee
will be charged to the Holder for any conversion, except for such transfer
taxes, if any.


Furthermore, prior to finalizing this issuance, upon being provided a conversion
notice and opinion letter, please provide Blackbridge Capital (via email) with:


i)
A copy of the certificate(s) to be issued pursuant to the Agreement(s) as of the
date hereof;

ii)
The FedEx Priority Overnight tracking number (or a copy of the packing slip if
available) for any physical certificate(s) to be issued



Conversion Date:


Applicable Conversion Price:  $


Signature:                                           /s/ Alexander Dillon


Name:                                                  Alexander Dillon
Address:                                             Blackbridge Capital
450 7th Ave
New York, NY 10123


Mail Certificate To:                           Alpine Securities
39 Exchange Place
Salt Lake City, UT 84111


Tax I.D. or Soc. Sec. No:                  46-1044853


Principal Amount to be converted: 
 US  $


Amount of Note unconverted:
US  $


Number of shares of Common Stock to be issued:
12

--------------------------------------------------------------------------------